Citation Nr: 1135838	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-15 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic lung disability.

2.  Entitlement to service connection for an ear, nose and throat (ENT) condition due to a nasal fracture in service.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for an esophagus condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to January 1956.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the RO in Houston, Texas.  A video conference hearing was held before the undersigned Veterans Law Judge in January 2010.  In a March 2010 decision, the Board denied service connection for an ENT condition, sinusitis, and an esophagus condition, and remanded the issues of service connection for a lung disability, bilateral hearing loss and tinnitus.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Joint Motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated only as to the issues of service connection for an ENT condition, sinusitis, and an esophagus condition, and the issues remanded.  In a December 2010 Court order, the joint motion was granted, the Board's March 2010 decision was vacated only as to these three issues, and these issues were remanded.  The case was subsequently returned to the Board.

In a September 2010 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  Hence, these issues are no longer before the Board.

As noted above, in its March 2010 decision, the Board remanded the issue of service connection for a lung disability for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of this claim.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for an ENT condition, sinusitis, and an esophagus condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have a chronic lung disability as a result of his active service.


CONCLUSION OF LAW

A chronic lung disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2006.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, a post-adjudication May 2006 letter to the Veteran provided him notice of the rating criteria and effective date provisions that are pertinent to his claim.  Additional notice was sent in March 2010 and the claim was readjudicated in a September 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained the available service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination and medical opinion with respect to the claimed lung disability, and afforded the appellant the opportunity to give testimony before the Board.  The Board notes that at the August 2010 VA examination, the VA examiner noted that the Veteran failed to report for a requested chest X-ray study.  Hence, the Board finds that despite the Veteran's unwillingness to fully participate in the examination scheduled in connection with his claim, the examination was adequate, and VA has met its duty to assist in the development of this claim.  38 C.F.R. § 3.159; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

The National Personnel Records Center (NPRC), responding to a request for information from the VA, reported in October 2005 that the Veteran's records were fire-related, and provided copies of records dated in March and April 1954 from the Surgeon General's Office (SGO) pertaining to the Veteran.  The record reflects that the Veteran's service treatment records are mostly unavailable.  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

When VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board observes that in the January 2006 letter, the Veteran was advised that his service treatment records were not available, and he was informed that he could submit alternative sources of evidence, include statements from service medical personnel; letters written during service; "buddy" certificates; and medical evidence following service.

Although some of the recent VA medical records reflect that the Veteran receives private medical care (see March 2010 VA outpatient treatment records), the Veteran did not respond to the AMC's request that he identify or submit private medical records of treatment for a lung disability.  Hence, the AMC was not able to obtain such records.  See Wood, supra.

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  In June 2011, the Veteran stated that he had no additional evidence to submit.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran and his representative contend that he has a chronic lung disability that was incurred in service.  The Veteran contends that he has a chronic lung disability due to exposure to tear gas and phosgene in a gas chamber during basic training, and/or due to inhaled sand during sand storms in New Mexico.  Statements by the Veteran and his family and friends are to the effect that he has experienced several bouts of pneumonia since his pneumonia in service.

The Board notes that the Veteran's claim for service connection for sleep apnea was denied by the RO in its April 2006 decision.  The Veteran was notified of this decision and he did not file a timely appeal as to this denial.  Hence, the April 2006 decision is final as to this issue, and the issue of service connection for sleep apnea is not before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

SGO records reflect that in March 1954, the Veteran was treated for primary atypical pneumonia and acute pharyngitis.  He was discharged to full duty in April 1954.

The available service treatment records are negative for a chronic lung disability.  On separation examination performed in January 1956, the Veteran's lungs and chest were listed as clinically normal, and a chest X-ray study was negative.

Records on file reflect that after service, the Veteran worked in the construction field and for a refinery for many years, and that he smoked one pack of cigarettes daily for ten years, but had stopped smoking in the 1960s or 1970s.  See April 2002 VA discharge summary and March 2003 VA history and physical.

Private medical records from A.D., MD, reflect that in March 1995, the Veteran complained of hypersomnolence.  On examination, his heart and lungs were normal.

Private medical records reflect that in October 1999, a chest X-ray study showed marked bilateral diffuse pleural thickening.  An active process could not be excluded.  An October 1999 chest computed tomography scan was performed due to history of cough and an abnormal chest X-ray study, and showed thickening of the pleural shadows.  It was noted that while the characteristic calcified pleural plaquing seen in asbestosis was not identified, the possibility of pleural thickening on the basis of asbestos exposure could not be excluded.  Clinical correlation was recommended.

A September 2001 VA pain consult reflects that the Veteran presented with complaints of low back pain.  On physical examination, there was mild dyspnea.  A lung disorder was not diagnosed.  A November 2001 X-ray study of the lumbosacral spine showed mild emphysema, with no infiltrates or cardiomegaly.  In April 2004, the Veteran was seen for complaints of recurrent shortness of breath with no chest pains.  On examination, he was obese, and an examination of the chest showed no rales.  The diagnoses were degenerative joint disease, obesity, status post knee replacement surgery and chronic low back pain.

A private medical record dated in April 2007 reflects that the Veteran complained of nerve pain and possible pneumonia several months ago.  The diagnostic impression was lumbar radiculopathy.

VA medical records dated from 2006 to 2009 reflect treatment for obstructive sleep apnea but are negative for a diagnosis of a chronic lung disability.  A December 2006 outpatient note reflects that a chest X-ray study showed no infiltrate, mass or effusion.  There was no mediastinal or hilar abnormality.  A December 2007 VA outpatient treatment record reflects that the Veteran reported that he had two myocardial infarctions over the summer, and now had a pacemaker.  He denied chest pain, reported occasional dyspnea, and denied cough.  On examination of his lungs, there were no rales, rhonchi or wheezes.  He was diagnosed with coronary artery disease; a lung disorder was not diagnosed.  An October 2008 mental health note reflects that the Veteran reported that he had frequent bouts of pneumonia.  A January 2009 primary care note reflects that the Veteran complained of cough and dyspnea.  On examination of his lungs, there were no rales, rhonchi or wheezes.  A lung disorder was not diagnosed.  The physician diagnosed congestive heart failure, chronic atrial fibrillation, hypertension, diabetes mellitus, and hyperlipidemia.  In July 2009 he was treated for bronchitis; he was given antibiotics.  

A January 2010 VA outpatient treatment record shows that the Veteran reported chronic shortness of breath and shortness of breath at night; a lung disorder was not diagnosed.  A March 2010 note reflects that his private pulmonologist had prescribed Albuterol and Advair.  A subsequent March 2010 note reflects a diagnosis of chronic obstructive pulmonary disease (COPD).  A July 2010 VA primary care note reflects that the Veteran denied cough, chest pain, and shortness of breath.  On examination, his lungs were clear to auscultation and percussion.  Diagnoses included COPD and obstructive sleep apnea.

At an August 2010 VA respiratory examination conducted pursuant to the Board remand, the Veteran gave a history of a lung disorder in service, with post-service episodes of pneumonia.  The examiner noted that the claims file had been reviewed.  The Veteran reported non-productive cough, wheezing, dyspnea, non-anginal chest pain, night sweats, and sleep apnea.  On examination, there were decreased breath sounds.  The examiner indicated that pulmonary function tests were normal, and the Veteran did not have a chest X-ray study done as requested.  The examiner noted that the Veteran's VA primary care problem list did not include any pulmonary diagnosis, and that the private medical records did not show a pulmonary diagnosis.  He noted that the Veteran had been prescribed oral inhalers, and that there was no diagnosis associated with the initial prescription for such inhalers.  The Veteran could not recall being told of a specific diagnosis.  The examiner indicated that it was possible that the Veteran had not actually been diagnosed with a specific lung condition, and that it was not uncommon to empirically prescribe oral inhalers for patients with breathing complaints.  The examiner noted that the Veteran's lungs and chest were normal on separation medical examination, and that a chest X-ray study at that time was normal.  He reiterated that current spirometry tests in August 2010 were normal, and indicated that there was no evidence that the Veteran had any lung disability.  He opined that it was less likely as not that the Veteran had any lung disability related to service.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a lung disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the lungs (breathing difficulties and recurrent pneumonia after he was discharged from the service.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a chronic lung disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a chronic lung disability since active service is inconsistent with the other evidence of record.  

Specifically, the service separation examination report reflects that the Veteran was examined and his lungs and chest were found to be clinically normal, and a chest X-ray study was normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a chronic lung disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1956) and initial reported symptoms related to a lung disability in approximately 1999 (more than a 40-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran did not claim that symptoms of his lung disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the more contemporaneous findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.   

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As noted, SGO records reflect that the Veteran was treated for pneumonia on one occasion in 1954, and his chest and lungs were normal on separation examination in 1956.

Post-service medical records dated since 1999 show that although the Veteran was at times treated for complaints of dyspnea or shortness of breath, he was not clinically diagnosed with a chronic lung disability until 2010, when COPD was diagnosed, although a November 2001 X-ray study showed mild emphysema.  On several occasions during the period from 2001 to 2009, when he complained of dyspnea, his lungs were clear on examination, and a lung disorder was not diagnosed.  A December 2006 outpatient note reflects that a chest X-ray study showed no infiltrate, mass or effusion.  The August 2010 VA examiner performed a clinical examination and noted that August 2010 pulmonary function tests were normal.  The VA examiner found no current lung disability, and opined that it was less likely as not that the Veteran had any lung disability related to service.  The Board finds this examination report to be probative, and attaches great weight to it.

The Board acknowledges the Veteran's own contentions with regard to his belief that his current lung disability is etiologically related to his military service.  As a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the clinical etiology of a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, 492 F. 3d at 1372.

The Board finds that the Veteran is competent to present testimony regarding the details of his service and his recollections concerning his symptoms.  However, the Veteran is not competent to establish a specialized medical determination such as the specific etiology of his current lung disorder, first diagnosed in 2010, and is not competent to relate breathing symptoms to a specific medical disorder.

There is no competent medical evidence of record linking the current COPD, first shown decades after active duty, to any incident of service.

The preponderance of the evidence is against the claim for service connection for a chronic lung disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

ORDER

Service connection for a chronic lung disability is denied.


REMAND

In light of the Joint Motion and Court order, the Board finds that additional development is necessary as to the claims for service connection for an ENT condition, sinusitis, and an esophagus condition.

In the December 2010 Joint Motion, the parties noted that in the April 2006 RO decision, the rating specialist indicated that a review of electronic treatment records from the Houston VA Medical Center (VAMC) showed a diagnosis of ENT condition due to broken nose, but they had no evidence showing ENT condition due to broken nose occurred in service.  The parties also noted that the same statement was made in the May 2008 statement of the case, and that their own review of the Record Before the Agency does not include any entry relating "ENT due to broken nose while in military...."  They further noted that a portion of the Houston VAMC records is missing from the Record Before the Agency, namely pages 6 through 17.  They remanded all three issues primarily for the Board to obtain or otherwise account for these VA medical records.

A review of the claims file reflects that in the VA medical records dated from August 2001 to April 2006 (received by the RO in April 2006), there are missing pages in the list of the Veteran's medications (outpatient history by date range), namely pages 6 through 17, as identified by the parties in the joint motion for partial remand.  The date range covering the missing pages is apparently between November 2004 and August 2005.  Such records must be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  If such records are unavailable, this fact must be documented in the claims file.  A remand is necessary in order to attempt to obtain any additional relevant VA medical records dated from August 2001 to the present, pertaining to treatment for an ENT condition, sinusitis, and/or an esophagus condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and ask him to identify any private or VA facilities where he was treated for an ENT condition, sinusitis, or an esophagus condition since service.  Obtain any of the Veteran's medical records not already on file and associate them with the claims file.  If any records are unavailable a notation to that effect should be made in the claims file.  

In particular, the RO/AMC should attempt to obtain the missing pages 6 through 17 from the list of the Veteran's medications (outpatient history by date range).  The date range covering the missing pages is apparently between November 2004 and August 2005.  

2.  Then, after completion of any other development indicated by the state of the record, readjudicate the claims for service connection.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


